Marchand's offense does not warrant the imposition of a temporary
                      suspension or referral to a disciplinary board at this time.
                                    It is so ORDERED.


                                                                           , C.J.
                                               Hardesty


                                    "Ter ciDo                                             J.
                      Parraguirre                                Douglas




                      cc: Stan Hunterton, Bar Counsel, State Bar of Nevada
                            Christopher Marchand
                            Kimberly K. Farmer, Executive Director, State Bar of Nevada




SUPREME COURT
        OF
     NEVADA


(C9 I947A    GIDE.>
                                                            2